Case 1:20-cv-23114-BB Document 40 Entered on FLSD Docket 03/31/2021 Page 1 of 12




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                  Case No. 20-cv-23114-BLOOM/Louis

  HARVEY C. BROOKS, III,

            Plaintiff,

  v.

  UNITED STATES DEPARTMENT OF
  VETERANS AFFAIRS,

        Defendant.
  ________________________________/

                                                   ORDER

            THIS CAUSE is before the Court upon Defendant’s Motion to Dismiss Counts II and VI

  of the Amended Complaint, ECF No. [37] (“Motion”). Plaintiff filed a response in opposition,

  ECF No. [38] (“Response”), to which Defendant filed a reply, ECF No. [39] (“Reply”). The Court

  has carefully considered the Motion, all opposing and supporting submissions, the record in this

  case, the applicable law, and is otherwise fully advised. For the reasons set forth below, the Motion

  is granted in part.

       I.   BACKGROUND

            Pro se Plaintiff initiated this action on July 28, 2020, ECF No. [1] (“Complaint”), which

  he amended on January 14, 2021, ECF No. [36] (“Amended Complaint”), pursuant to this Court’s

  Order, ECF No. [35]. 1 Plaintiff’s Amended Complaint purports to assert various claims of

  employment discrimination in violation of Title VII of the Civil Rights Act of 1964 (“Title VII”),


  1
    On January 7, 2021, this Court granted Defendant’s Motion to Dismiss the Complaint, ECF No. [20], and
  ordered Plaintiff to amend his Complaint to clearly set forth the legal claims he was asserting. ECF No.
  [35]. Specifically, the Court instructed Plaintiff to “set forth discrete counts (each founded on a single
  statutory cause of action) alleging the manner of statutory violation (discrimination or retaliation) and the
  purported basis for the wrongdoing (for example, race, disability, and/or EEO activities) for each alleged
  violation.” Id. at 10.
Case 1:20-cv-23114-BB Document 40 Entered on FLSD Docket 03/31/2021 Page 2 of 12

                                                              Case No. 20-cv-23114-BLOOM/Louis


  42 U.S.C. § 2000d et seq., and the Rehabilitation Act of 1973, 29 U.S.C. § 701 et seq. See generally

  ECF No. [36].

          According to the Amended Complaint, Plaintiff has been employed by the Department of

  Veterans Affairs as an IT Specialist, 2210-GS-9/11 since 2007. Id. at ¶ 11. He is African American,

  and has been diagnosed with anxiety, adjustment disorder, and PTSD. Id. at ¶¶ 12-15. He alleges

  that his impairments interfere with his major life activities, and he has filed EEO complaints in

  2009, 2010, 2013, 2014, 2016, 2018, and 2019. Id. at ¶¶ 16-17, 20-22. Plaintiff’s first level

  supervisor, David Sargent (“Mr. Sargent”), has been aware of Plaintiff’s EEO complaints since

  2013, and Plaintiff’s second level supervisor, Anthony Brooks (“Mr. Brooks”), was named as the

  responsible management official in Plaintiff’s 2009, 2010, and 2016 EEO complaints. Id. at ¶¶ 6-

  7, 18-19.

          Plaintiff asserts that based on his race, disabilities, and his prior EEO activities, he was

  discriminated and retaliated against on six occasions: (1) on October 25, 2017, Mr. Sargent denied

  Plaintiff’s request for full-time telework; (2) on August 2, 2018, Mr. Brooks issued Plaintiff a

  Letter of Reprimand for disrupting the work environment and for improper use of government

  equipment; (3) on November 5, 2018, Messrs. Sargent and Brooks denied Plaintiff’s request to

  attend a virtual Security Plus training; (4) on March 27, 2019, Mr. Brooks “verbally counseled”

  Plaintiff; (5) on April 17, 2019, Plaintiff was not selected for an IT Specialist GS-12 position; and

  (6) Mr. Brooks delayed Plaintiff’s April 29, 2019 request for FMLA leave, but later approved it in

  the last week of May 2019. Id. at ¶¶ 23-28. Plaintiff alleges that other individuals were “[t]reated

  [m]ore [f]avorably.” Id. at ¶¶ 29-34. Plaintiff seeks relief in the form of immediate placement to

  the GS-12 IT Specialist position that he sought, along with full-time telework, reasonable

  accommodation based on his disability, lost wages, and compensation for mental harm and pain

  and suffering. Id. at ¶ 41.

                                                   2
Case 1:20-cv-23114-BB Document 40 Entered on FLSD Docket 03/31/2021 Page 3 of 12

                                                               Case No. 20-cv-23114-BLOOM/Louis


          In the instant Motion, Defendant highlights that the Amended Complaint fails to set forth

  each claim in individual counts and, “[f]or the Court’s convenience,” has “assigned numbers to

  each claim in the Amended Complaint.” ECF No. [37] at 1, n.1. Notably, Defendant discerns

  twelve counts in the Amended Complaint (Counts I-IV, racial discrimination under Title VII;

  Counts V-IX retaliation under Title VII; Counts X-XII, discrimination under the Rehabilitation

  Act), and seeks dismissal of only Counts II and VI—racial discrimination and retaliation arising

  from Messrs. Sargent and Brooks’ denial of Plaintiff’s request to attend the virtual Security Plus

  training. Id. at 1-2. In his Response, Plaintiff explains that “[w]hat Defendant calls ‘Count II’ and

  ‘Count VI’ are in fact the same Count[,]” and avers that his claims are sufficiently pled. ECF No.

  [38] at 2-3.

    II.   LEGAL STANDARD

      A. Rule 12(b)(6)

          A pleading in a civil action must contain “a short and plain statement of the claim showing

  that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Although a complaint “does not need

  detailed factual allegations,” it must provide “more than labels and conclusions, and a formulaic

  recitation of the elements of a cause of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S.

  544, 555 (2007); see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (explaining that Rule

  8(a)(2)’s pleading standard “demands more than an unadorned, the-defendant-unlawfully-harmed-

  me accusation”). Nor can a complaint rest on “‘naked assertion[s]’ devoid of ‘further factual

  enhancement.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 557).

          When reviewing a motion under Rule 12(b)(6), a court, as a general rule, must accept the

  plaintiff’s allegations as true and evaluate all plausible inferences derived from those facts in favor

  of the plaintiff. See Miccosukee Tribe of Indians of Fla. v. S. Everglades Restoration Alliance, 304

  F.3d 1076, 1084 (11th Cir. 2002); AXA Equitable Life Ins. Co. v. Infinity Fin. Grp., LLC, 608 F.

                                                    3
Case 1:20-cv-23114-BB Document 40 Entered on FLSD Docket 03/31/2021 Page 4 of 12

                                                              Case No. 20-cv-23114-BLOOM/Louis


  Supp. 2d 1349, 1353 (S.D. Fla. 2009). However, this tenet does not apply to legal conclusions, and

  courts “are not bound to accept as true a legal conclusion couched as a factual allegation.”

  Twombly, 550 U.S. at 555; see also Iqbal, 556 U.S. at 678; Thaeter v. Palm Beach Cnty. Sheriff’s

  Office, 449 F.3d 1342, 1352 (11th Cir. 2006). Moreover, “courts may infer from the factual

  allegations in the complaint ‘obvious alternative explanations,’ which suggest lawful conduct

  rather than the unlawful conduct the plaintiff would ask the court to infer.” Am. Dental Ass’n v.

  Cigna Corp., 605 F.3d 1283, 1290 (11th Cir. 2010) (quoting Iqbal, 556 U.S. at 682).

         A court, in considering a Rule 12(b)(6) motion, “may consider only the complaint itself

  and any documents referred to in the complaint which are central to the claims.” Wilchombe v.

  TeeVee Toons, Inc., 555 F.3d 949, 959 (11th Cir. 2009) (citing Brooks v. Blue Cross & Blue Shield

  of Fla., Inc., 116 F.3d 1364, 1369 (11th Cir. 1997)); see also Maxcess, Inc. v. Lucent Techs., Inc.,

  433 F.3d 1337, 1340 n.3 (11th Cir. 2005) (“[A] document outside the four corners of the complaint

  may still be considered if it is central to the plaintiff’s claims and is undisputed in terms of

  authenticity.” (citing Horsley v. Feldt, 304 F.3d 1125, 1135 (11th Cir. 2002))).

     B. Pro se Litigants

         “Pro se pleadings are held to a less stringent standard than pleadings drafted by attorneys

  and will, therefore, be liberally construed.” Tannenbaum v. United States, 148 F.3d 1262, 1263

  (11th Cir. 1998). This leniency, however, does not confer on pro se litigants “a right to receive

  special advantages not bestowed on other litigants. [The pro se litigant] must, for example, abide

  by local rules governing the proper form of pleadings.” Procup v. Strickland, 760 F.2d 1107, 1115

  (11th Cir. 1985). Further, courts cannot serve as de facto counsel for a party and cannot rewrite a

  deficient pleading for the sake of sustaining an action. Jarzynka v. St. Thomas Univ. of Law, 310

  F. Supp. 2d 1256, 1264 (S.D. Fla. 2004). The Court cannot simply “fill in the blanks” to infer a

  claim, Brinson v. Colon, 2012 WL 1028878, at *1 (S.D. Ga. Mar. 26, 2012), as “it is not the Court’s

                                                   4
Case 1:20-cv-23114-BB Document 40 Entered on FLSD Docket 03/31/2021 Page 5 of 12

                                                              Case No. 20-cv-23114-BLOOM/Louis


  duty to search through a plaintiff’s filings to find or construct a pleading that satisfies Rule 8,”

  Sanders v. United States, 2009 WL 1241636, at *3 (N.D. Ga. Jan. 22, 2009); see Bivens v. Roberts,

  2009 WL 411527, at *3 (S.D. Ga. Feb. 18, 2009) (“[J]udges must not raise issues and arguments

  on plaintiffs’ behalf, but may only construe pleadings liberally given the linguistic imprecision

  that untrained legal minds sometimes employ.” (citing Miller v. Donald, 541 F.3d 1091, 1100

  (11th Cir. 2008))). In determining whether a pro se litigant has stated a claim, “the court ought not

  penalize the litigant for linguistic imprecision in the more plausible allegations,” while keeping in

  mind that “wildly implausible allegations in the complaint should not be taken to be true.” Miller,

  541 F.3d at 1100.

   III. DISCUSSION

           A. Shotgun pleading

         Rule 8(a)(2) of the Federal Rules of Civil Procedure requires that a pleading contain a

  “short and plain statement of the claim” that shows that the pleader is entitled to relief. Fed. R.

  Civ. P. 8(a)(2). The failure to identify claims with sufficient clarity to enable the defendant to

  frame a responsive pleading constitutes a “shotgun pleading” that violates Rule 8(a)(2). Byrne v.

  Nezhat, 261 F.3d 1075, 1129-30 (11th Cir. 2001). The Eleventh Circuit Court of Appeals has

  identified four categories of shotgun pleadings:

                 Though the groupings cannot be too finely drawn, we have identified four
         rough types or categories of shotgun pleadings. The most common type—by a long
         shot—is a complaint containing multiple counts where each count adopts the
         allegations of all preceding counts, causing each successive count to carry all that
         came before and the last count to be a combination of the entire complaint. The
         next most common type, at least as far as our published opinions on the subject
         reflect, is a complaint that does not commit the mortal sin of re-alleging all
         preceding counts but is guilty of the venial sin of being replete with conclusory,
         vague, and immaterial facts not obviously connected to any particular cause of
         action. The third type of shotgun pleading is one that commits the sin of not
         separating into a different count each cause of action or claim for relief. Fourth, and
         finally, there is the relatively rare sin of asserting multiple claims against multiple
         defendants without specifying which of the defendants are responsible for which

                                                     5
Case 1:20-cv-23114-BB Document 40 Entered on FLSD Docket 03/31/2021 Page 6 of 12

                                                              Case No. 20-cv-23114-BLOOM/Louis


          acts or omissions, or which of the defendants the claim is brought against. The
          unifying characteristic of all types of shotgun pleadings is that they fail to one
          degree or another, and in one way or another, to give the defendants adequate notice
          of the claims against them and the grounds upon which each claim rests.

  Weiland v. Palm Beach Cty. Sheriff’s Office, 792 F.3d 1313, 1321-23 (11th Cir. 2015).

          Shotgun pleadings fail to make the connection between “the substantive count and the

  factual predicates . . . [such that] courts cannot perform their gatekeeping function with regard to

  the averments of [the claim].” Wagner v. First Horizon Pharm. Corp., 464 F.3d 1273, 1279-80

  (11th Cir. 2006). Courts in this district and the Eleventh Circuit have warned litigants that shotgun

  pleadings tend to “impede the orderly, efficient and economic disposition of disputes as well as

  the court’s overall ability to administer justice.” Degirmenci v. Sapphire-Fort Lauderdale, LLLP,

  693 F. Supp. 2d 1325, 1336 (S.D. Fla. 2010) (citing Byrne, 261 F.3d at 1128-31 (11th Cir. 2001));

  see also Strategic Income Fund, L.L.C. v. Spear, Leeds & Kellogg Corp., 305 F.3d 1293, 1296

  n.10 (11th Cir. 2002) (expounding the various ways in which shotgun pleadings harm the courts

  and other litigants).

          “Generally, when ‘a more carefully drafted complaint’ might state a claim, the plaintiff

  must be given a chance to amend before dismissal.” Hollis v. W. Acad. Charter, Inc., 782 F. App’x

  951, 955 (11th Cir. 2019) (quoting Bryant v. Dupree, 252 F.3d 1161, 1163 (11th Cir. 2001)).

  “However, the district court need not provide such an opportunity where the plaintiff has

  repeatedly failed to cure deficiencies in his complaint through previous amendments or where

  amendment would be futile.” Id. (quoting Bryant, 252 F.3d at 1163). As such, dismissal of a

  shotgun pleading with prejudice for a repeated pleading defect is warranted where the plaintiff was

  previously given an opportunity to amend the complaint to correct the defect, but failed to do so.

  See Stevens v. Premier Cruises, Inc., 215 F.3d 1237, 1239 (11th Cir. 2000); Isbrandtsen Marine

  Servs., Inc. v. M/V INAGUA Tania, 93 F.3d 728, 734 (11th Cir. 1996).



                                                   6
Case 1:20-cv-23114-BB Document 40 Entered on FLSD Docket 03/31/2021 Page 7 of 12

                                                                  Case No. 20-cv-23114-BLOOM/Louis


          At the outset, the Court notes that Plaintiff’s Amended Complaint again fails to set forth

  his claims in accordance with federal pleadings standards. It appears that Plaintiff attempts to assert

  causes of action under the Civil Rights Act of 1964 and the Rehabilitation Act of 1973 based on

  two types of harms (retaliation and discrimination) and with regard to six discrete acts. However,

  as with the original complaint, the Amended Complaint commingles multiple statutory violations,

  implicating different theories of liability, into one single count. In other words, the Amended

  Complaint “is one that commits the sin of not separating into a different count each cause of action

  or claim for relief.” Weiland, 792 F.3d at 1322-23.

          For example, Defendant assigns numbers to each claim of the Amended Complaint and

  discerns twelve separate causes of action. 2 In his Response, Plaintiff vehemently opposes

  Defendant’s numbering and maintains that “[w]hat Defendant calls ‘Count II’ and ‘Count VI’ are

  in fact the same Count” articulated in the Amended Complaint as follows:

          On November 5, 2018, David Sargent and Anthony Brooks [no relation to Plaintiff]
          denied Plaintiff’s [Harvey Brooks’] request to attend the virtual Security Plus
          training based on Plaintiff’s race and based on [his] prior protected EEO activities
          in violation of Title VII Civil Rights Act of 1964.

  ECF No. [38] at 2 (citing ECF No. [36] ¶ 25) (alterations in original).

          The Amended Complaint is a perfect example of a shotgun pleading. “Although the

  [A]mended [C]omplaint enumerates the legal rights of which [Plaintiff] was allegedly deprived

  . . . it does not separate his claims by cause of action [or] draw any clear lines between the legal

  and factual bases for his claims[.]” Toth v. Antonacci, 788 F. App’x 688, 691 (11th Cir. 2019). As

  pled, it is unclear how many specific claims are at issue in this case and the basis on which they




  2
    Defendant seeks dismissal of only “Count II” and “Count VI” of the Amended Complaint—respectively,
  racial discrimination and retaliation based on the November 5, 2018 denial of Plaintiff’s request to attend
  the virtual Security Plus training.

                                                      7
Case 1:20-cv-23114-BB Document 40 Entered on FLSD Docket 03/31/2021 Page 8 of 12

                                                              Case No. 20-cv-23114-BLOOM/Louis


  rest. 3 Thus, the Amended Complaint constitutes a shotgun pleading warranting dismissal on its

  own. See Stevens, 215 F.3d at 1239; see also Toth, 788 F. App’x at 691 (concluding that the district

  court did not abuse its discretion in dismissing a pro se plaintiff’s amended complaint as an

  improper shotgun pleading after the plaintiff failed to correct the pleading deficiencies from the

  original complaint).

         The Court is nonetheless mindful of the fact that Plaintiff is proceeding pro se and is

  therefore entitled to some leniency. Accordingly, consistent with this Order, Plaintiff is directed

  to file a “Second Amended Complaint” that sets forth each of his claims for relief in separately

  numbered counts. Each count shall separately identify the statutory cause of action, the manner of

  the statutory violation, and the purported basis for the wrongdoing.

      B. Title VII Racial Discrimination Claim

         Title VII makes it unlawful for an employer to discriminate against an employee “because

  of such individual’s race, color, religion, sex, or national origin.” 42 U.S.C. § 2000e-2(a)(1). To

  state a prima facie case of racial discrimination, a plaintiff must allege the following: “(1) she

  belongs to a protected class; (2) she was qualified to do the job; (3) she was subjected to adverse

  employment action; and (4) her employer treated similarly situated employees outside her class

  more favorably.” Crawford v. Carroll, 529 F.3d 961, 970 (11th Cir. 2008) (citation omitted).

         In the Amended Complaint, Plaintiff alleges that his employer discriminated against him

  on the basis of race when Messrs. Sargent and/or Brooks: (1) issued him a letter of reprimand; (2)

  denied his request to attend the virtual Security Plus training; (3) denied him a promotion to the IT

  Specialist GS-12 position; and (4) delayed his request for FMLA leave. ECF No. [36] ¶¶ 24-25,

  27-28. In the Motion, Defendant interprets each act as a discrete count, see ECF No. [37] at 2


  3
   Compounding this pleading deficiency, five of the six comparators involve only the GS-12 promotion,
  and the comparator mentioned for improper verbal counseling is the same race as Plaintiff.

                                                   8
Case 1:20-cv-23114-BB Document 40 Entered on FLSD Docket 03/31/2021 Page 9 of 12

                                                                   Case No. 20-cv-23114-BLOOM/Louis


  (labeling discriminatory acts as Counts I-IV), and maintains that Plaintiff has failed to allege a

  racial discrimination claim only with respect to Count II—i.e., Messrs. Sargent and Brooks’ denial

  of Plaintiff’s request to attend the virtual Security Plus training—because “[n]owhere in his

  Amended Complaint does [Plaintiff] allege that his employer treated similarly situated employees

  outside his class more favorably[.]” Id. at 3. In his Response, Plaintiff seemingly concedes this

  claim fails to plead a necessary element for racial discrimination, but nonetheless argues that

  “[d]iscovery must be authorized in order to inquire into the similarly situated individuals within

  and without the protected class” who were given the opportunity to attend the virtual Security Plus

  training. ECF No. [38] at 2.

          Based on the Court’s review of the Amended Complaint, it is unclear whether Plaintiff is

  asserting four discrete causes of action based upon each purportedly racially discriminatory

  occasion. ECF No. [36] ¶¶ 24-25, 27-28. However, to the extent Defendant’s interpretation is

  correct, the Amended Complaint does not sufficiently state a claim for racial discrimination based

  upon Messrs. Sargent Brooks’ denial of Plaintiff’s request to attend the virtual Security Plus

  training alone. Indeed, lacking in the Amended Complaint are any factual allegations that lend an

  inference that Plaintiff’s race played a role in his employer’s decision to deny his attendance

  request, or that similarly situated individuals outside Plaintiff’s class were given the opportunity

  to attend. 4 Additionally, as Defendant correctly notes, Plaintiff “cannot use discovery to rectify a

  defective claim or to investigate a theory to which he lacks a factual basis.” ECF No. [39] at 2. See

  Inman v. Am. Paramount Fin., 517 F. App’x 744, 748-49 (11th Cir. 2013) (“Rules 8(a) and 9(b)

  are pleading standards which apply before the discovery period begins and cannot be relied upon




  4
    While Plaintiff alleges that other similarly situated individuals were treated more favorably than him, the
  six comparators involve only the GS-12 promotion or the purportedly improper verbal counseling. ECF
  No. [36] ¶¶ 29-34.

                                                       9
Case 1:20-cv-23114-BB Document 40 Entered on FLSD Docket 03/31/2021 Page 10 of 12

                                                                     Case No. 20-cv-23114-BLOOM/Louis


  to defeat a motion to dismiss for failure to state a claim.” (citation omitted) (emphasis in original));

  see also Chudasama v. Mazda Motor Corp., 123 F.3d 1353, 1367 (11th Cir. 1997) (“Facial

  challenges to the legal sufficiency of a claim or defense, such as a motion to dismiss based on

  failure to state a claim for relief, should . . . be resolved before discovery begins.”).

            Nonetheless, as described in detail above, the Court cannot sufficiently evaluate Plaintiff’s

  racial discrimination claim(s) as alleged, and must not rewrite the Amended Complaint for the

  sake of helping pro se Plaintiff navigate past Defendant’s Motion. Plaintiff, however, is afforded

  one last opportunity to cure the Amended Complaint consistent with the Court’s guidance set forth

  herein.

      C. Title VII Retaliation Claim

            Defendant next argues that Count VI of the Amended Complaint 5 should be dismissed

  because Plaintiff has failed to allege an essential element of his retaliation claim—namely,

  causation. To state a retaliation claim under Title VII, Plaintiff must allege sufficient facts

  showing: “(1) he engaged in statutorily protected activity; (2) he suffered a materially adverse

  action; and (3) there was a causal connection between the protected activity and the adverse

  action.” Howard v. Walgreen Co., 605 F.3d 1239, 1244 (11th Cir. 2010) (citing Goldsmith v.

  Bagby Elevator Co., 513 F.3d 1261, 1277 (11th Cir. 2008)). “To establish a causal connection, a

  plaintiff must show that the decision-makers were aware of the protected conduct and that the

  protected activity and the adverse action were not wholly unrelated.” Simpson v. Alabama Dept.

  of Human Resources, No. 7:12-cv-02467-RDP, 2012 WL 5873553, at *4 (N.D. Ala. Nov. 16,




  5
   Plaintiff alleges that Defendant retaliated against him, in violation of Title VII, on five separate occasions.
  See ECF No. [36] ¶¶ 24-28. As with Plaintiff’s claims for racial discrimination, Defendant numbers each
  retaliatory act as a separate claim, and only challenges the sufficiency of Plaintiff’s retaliation claim with
  respect to “Count VI”—i.e., Messrs. Sargent and Brooks’ denial of Plaintiff’s request to attend the training.
  See ECF No. [37] at 2 (labeling each act as Counts V-IX).

                                                        10
Case 1:20-cv-23114-BB Document 40 Entered on FLSD Docket 03/31/2021 Page 11 of 12

                                                                Case No. 20-cv-23114-BLOOM/Louis


  2012) (quoting Gupta v. Fla. Bd. of Regents, 212 F. 3d 571, 590 (11th Cir. 2000)). This causal

  element is broadly construed. See Higdon v. Jackson, 393 F. 3d 1211, 1220 (11th Cir. 2004).

          Defendant argues that the Amended Complaint fails to allege a causal connection between

  Plaintiff’s EEO complaints and Messrs. Sargent and Brooks’ denial of Plaintiff’s request to attend

  the virtual Security Plus training. ECF No. [37] at 4-5. In his Response, Plaintiff contends that

  temporal proximity to establish causation is sufficiently alleged because the Amended Complaint

  states that: (1) Mr. Sargent “became aware of Plaintiff’s prior EEO complaints since 2013” and

  “was named a responsible management official in [Plaintiff’s] complaints[;]” (2) and Mr. Brooks

  “was named as the responsible management official in Plaintiff’s 2009, 2010, and 2016 EEO

  complaints.” ECF No. [36] ¶¶ 18-19.

          As with the racial discrimination claim, it is unclear whether Plaintiff is asserting five

  separate counts for retaliation. However, focusing only on the November 5, 2018 occasion,

  Plaintiff has sufficiently pled a causal connection between his protected activity and his employer’s

  actions. Contrary to Defendant’s interpretation of the word “since,” the Amended Complaint

  alleges that Mr. Sargent was aware of Plaintiff’s EEO complaint filed on September 6, 2018, and

  on November 5, 2018—just two months later—Mr. Sargent, along with Mr. Brooks, denied

  Plaintiff’s request to attend the virtual Security Plus training. Id. ¶¶ 18, 21.

          Defendant fails to cite to case law that supports its position that the Amended Complaint

  fails to allege causation as a matter of law based on the facts alleged. Indeed, the cases relied upon

  by Defendant are of limited utility, as they involve failures to establish causation at summary

  judgment or trial, or are otherwise easily distinguishable. See Clark Cnty. Sch. Dist. v. Breeden,

  532 U.S. 268, 273 (2001) (discussing causation based on temporal proximity in the context of

  summary judgment); Thomas v. Cooper Lighting, Inc., 506 F.3d 1361, 1364 (11th Cir. 2007)

  (same); Anderson v. Coors Brewing Co., 181 F.3d 1171, 1179 (10th Cir. 1999) (same); Ayubo v.

                                                    11
Case 1:20-cv-23114-BB Document 40 Entered on FLSD Docket 03/31/2021 Page 12 of 12

                                                               Case No. 20-cv-23114-BLOOM/Louis


  City of Edgewater, No. 6:08-cv-1197-Orl-31GJK, 2009 WL 113381, at *3 (M.D. Fla. Jan. 16,

  2009) (despite the low threshold required to plead causation, plaintiff failed to provide defendant

  with any notice of a causal link). Accordingly, to the extent Plaintiff is asserting a cause of action

  for retaliation based upon the November 5, 2018 denial of his request to attend the virtual Security

  Plus training, Plaintiff has sufficiently alleged a causal link by demonstrating a close temporal

  relationship between his EEO complaint and his employer’s allegedly retaliatory conduct.

    IV. CONCLUSION

         Accordingly, it is ORDERED AND ADJUDGED that the Motion, ECF No. [37], is

  GRANTED IN PART. Consistent with this Order, Plaintiff shall file a Second Amended

  Complaint by April 14, 2021. Plaintiff is cautioned that failure to file the Second Amended

  Complaint on time and in compliance with this Court’s Order may result in dismissal of the action.

         DONE AND ORDERED in Chambers at Miami, Florida, on March 31, 2021.




                                                           _________________________________
                                                           BETH BLOOM
                                                           UNITED STATES DISTRICT JUDGE

  Copies to:

  Counsel of Record

  Harvey C. Brooks, III
  637 NW 99th Terrace
  Coral Springs, FL 33071
  Email: hcbrooks@att.net




                                                   12
